EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The examiner's amendment is directed solely to cancellation of claims non-elected without traverse and not eligible for rejoinder. Per MPEP 821.02, "When Applicant has not retained the right to petition the restriction requirement and the application is otherwise ready for allowance, the claims to the nonelected invention, except for claims directed to nonelected species and nonelected inventions eligible for rejoinder, may be canceled by an examiner’s amendment, and the application passed to issue." See also MPEP 1302.04.

Status of Application, Amendments and/or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment of 4/20/22 has been entered in full. Claims 1 and 3-5 are amended. Claims 1-9 and 11-25 are pending. 

Examiner’s Amendment
Following entry of the 4/20/22 amendment, amend the claims further as follows:

Cancel claims 14-25.

Information Disclosure Statement (IDS)
The two IDS filed on 4/21/22 have each been considered.



Withdrawn Objections and/or Rejections
The following page numbers refer to the previous Office Action (12/20/21).
The rejection at pages 3-9 of claims 1-9, 11 and 13 under 35 U.S.C. 103(a) as being unpatentable over Sloey et al, WO 2016/065181 and further in view of Wasserman et al, U.S. 20150004174, and further in view of Joshi et al (2013) is withdrawn in view of Applicants' persuasive arguments at pages 9-10 of the 4/20/22 reply. Specifically, it is found persuasive that (i) Sloey is not available as prior art under 102(a)(1) because the 102(b)(1)(A) exception applies because it was published within the grace period and was an inventor-originated disclosure made by two inventors of the instant application, and (ii) Sloey is not available as prior art under 102(a)(2) because the 102(b)(2)(A) exception applies because it was a disclosure obtained from the inventors. 
The provisional rejection at pages 10-14 of claims 1-9, 11 and 13 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 9-11, 16, 17 and 24 of copending Application No. 15/521057 and further in view of Wasserman et al, U.S. 20150004174, and further in view of Joshi et al (2013) is withdrawn in view of Applicants' persuasive arguments at pages 10-12 of the 4/20/22 reply. Specifically, it is found persuasive that the rejection has not "established any reason why the skilled artisan would necessarily seek to lower the viscosity of an asserted formulation of Wasserman", because said reference does not teach that the compositions comprising evolocumab taught therein would "necessarily exhibit viscosity challenges" requiring use of "viscosity-lowering excipients" (page 10).   
The rejection at pages 14-16 of claims 1-9, 11 and 13 under 35 U.S.C. 112(b) as being indefinite is withdrawn in view of Applicants' amendments to claims 1 and 3-5.

Rejoinder of Withdrawn Process Claim
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claim 12, directed to the process of using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 14-25 directed to Inventions III or IV of the restriction requirement mailed on 7/19/19 do not require all the limitations of an allowable product claim, and have NOT been rejoined.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between Inventions I and II as set forth in the Office action mailed on 7/19/19 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
All rejections of claims 1-9, 11 and 13 set forth previously have been withdrawn as indicated above. Furthermore, claim 12 has been rejoined and fully examined for patentability and is likewise allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-9 and 11-13 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646